426 F.2d 893
74 L.R.R.M. (BNA) 2319
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CEILHEAT, INC., Respondent.
No. 19871.
United States Court of Appeals, Sixth Circuit.
May 12, 1970.

Donald W. Savelson, N.L.R.B., Washington, D.C.  (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Robert A. Giannasi, Donald W. Savelson, Attys., N.L.R.B., Washington, D.C., on the brief), for petitioner.
Anthony J. Leggio, Atlanta, Ga.  (Anthony J. Leggio, Mitchell, Pate & Anderson, Atlanta, Ga., on the brief), for respondent.
Before PHILLIPS, Chief Judge, CELEBREZZE and McCREE, Circuit Judges.
ORDER
PER CURIAM.


1
This case is before the Court upon the application of the National Labor Relations Board for enforcement of its order reported at 173 N.L.R.B. 127.  Reference is made to the decision of the Board for a statement of facts.


2
Upon consideration of the briefs, oral arguments and the entire record, the Court concludes that the order of the Board is supported by substantial evidence on the record considered as a whole.


3
It is ordered that the order of the Board be and hereby is enforced.


4
Entered by order of the Court.